DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07/15/2022.  These drawings are accepted.

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 15 that the weight-sensing device of Dixon is different from the external force detecting member of the claimed subject matter in that Dixon’s force detecting is disposed outside of the box rather than in between layers of cardboard.  Examiner notes that these factors were taken into consideration as articulated in the rejection, which established as the facts of the case that Dixon discloses measuring the weight of the contents in the container while also contemplating other types of sensors and in particular tamper-evident sensors associated with the container.  In the rejection of claim 3 (which is now the subject matter of instant claim 1) Examiner also finds as fact that Dixon contemplates placing a pressure sensor and/or sensor components embedded within the material and specifically calls out embedded within the cardboard.  As further noted in the rejection, while the specific placement of the sensors in relation to the cardboard layers is not explicitly disclosed, the limited nature of choices for how a sensing element may be arranged leads examiner to the conclusion that choosing one of a limited number of placements would be obvious to try.
Applicant argues at the top of page 17 that Dixon teaches away from the claimed subject matter because it would be counterintuitive to place “wires, amplifiers and microcontroller” between the surface paper and backing paper.  Examiner respectfully disagrees with the assertion that Dixon teaches away from the claimed subject matter.  As noted above, in ¶ [0061] Dixon explicitly discloses all or some of the components may be embedded within the cardboard material, which is contrary to teaching away.  Furthermore, the inclusion of Dantus’ liquid layer sensor would not in any way result in wires, amplifiers, or a microcontroller in between layers of cardboard (for the sake of clarity, Examiner reminds applicant that the rejection proposed including Dantus’ liquid layer in Dixon’s box since Dixon both suggests external sensors and provides the teaching for “additional sensors” (¶¶ [0084]-[0085]) rather than a substitution of one sensor for another).
Applicant argues on page 18 that the claimed subject matter of “at least one liquid layer”  includes a plurality of liquid layers of different colors and these liquid layers are layered respectively.  Examiner notes that the claim only provides for “at least one liquid layer”.  Since just one liquid layer clearly meets the claim limitation there is no layering required by the claim.  Furthermore, the phrase “of a different color” as it pertains to different layers does not seem to apply the case of a single layer which is allowed by the claim.  Nevertheless, there is no explicit recitation of what the color is different from.   In figure 5 of Dantus, there is a liquid layer of capsules of one layer (10A) immediately adjacent to a liquid layer of capsules of a different col (10B).  This meets the claim limitation of “at least one liquid layer of a different color” since at least area 10A is of a different color than 10B.  
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Lastly, Applicant argues on page 18 that the microcapsules of Dantus are “mainly used in protective garment”.  This is not persuasive.  In the rejection Examiner explicitly referred to the embodiment where the microcapsules are used for cardboard containers (¶ [0059]) thus establishing Dantus as analogous art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon, Jr. et al. (US 2019/0250025; “Dixon”) in view of Dantus et al. (US 2017/0122855; Dantus”).

Regarding claim 1, Dixon discloses in figures 1-10 a packaging box (110) (¶[0033]), comprising: a plurality of packaging cardboards (sides and flaps of box 110) that are combined into the packaging box (110) (¶ [0048]), wherein at least one packaging cardboard (see e.g. figure 6) of the plurality of packaging cardboards comprises a surface paper (505), a backing paper (507), at least one layer of a core paper (506) (¶ [0076]), wherein the at least one layer of the core paper (506) is disposed between the surface paper (505) and the backing paper (507) (see figure 6).
Dixon discloses in figure 6 a force detecting member (510A) wherein the at least one force detecting member (510A) is configured to measure a strength value of a force when the packaging cardboard (505, 506, 507) is subjected to the force (figure 5, ¶¶ [0071]-[0072]).
Dixon’s force detecting member is for measuring the weight of the contents in the container, i.e. internal force.  However, Dixon also suggests that the container can contain other types of sensors (¶ [0084]) and specifically suggests sensors for indicating tampering associated with the container (¶ [0036]).
In the same field of endeavor, Dantus teaches in figures 1-3 and 8 an external  force detecting member (10) (¶ [0030]) wherein the at least one external force detecting member (10) is configured to measure a strength value of an external force when the packaging cardboard is subjected to the external force (figure 8, shock-detection substrate is attached to a cardboard box (400), ¶ [0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Dantus’ external force detecting member in Dixon’s container for the purpose of detecting damage or tampering resulting from an impact (¶ [0059]).
Dantus further teaches wherein the at least one external force detecting member includes at least one liquid layer (¶¶ [0030], [0036]) wherein each liquid layer in the at least one liquid layer is a liquid layer of a different color (see figure 5, adjacent layers 10A and 10B are different colors from each other) and wherein the at least one liquid layer is configured to indicate the strength value of the external force through a box color presented on the packaging cardboard by a liquid that flows out from a broken liquid layer when the packaging cardboard is subjected to the external force (see figure 8, ¶ [0059]).  
Dantus is silent to the liquid layer is disposed between the surface paper and the backing paper.
However, Dixon does suggest placing a pressure sensor and/or sensor components between the surface paper and the backing paper (¶[0061]; “all or some of the components may be embedded within the material (e.g. cardboard) that makes up the structure of the container”).
Given that there are a limited number of placements/configurations for Dantus’ external force detection member and Dixon suggests the placement of sensing components embedded with the container cardboard, it would be obvious to try placing Dantus’ external force detection member between the surface paper and the backing paper of Dixon for the purpose of making the removal of the detector prior to tampering impossible. Courts have ruled choosing from a finite number of identified, predictable solutions, i.e. sensor placement, with a reasonable expectation of success is within the purview of one having ordinary skill in the art.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 4, Dixon discloses the configuration of when the packaging cardboard comprises multiple layers of the core paper, the multiple layers of the core paper are sequentially disposed between the surface paper and the backing paper, (see ¶ [0048], container is carboard, and ¶ [0058], carboard plate disposed over the pressure sensor) and the at least one force detection member is disposed between the multiple layers of the core paper.  
Dantus teaches the liquid layer external force sensor.  
Given the combined teachings of Dixon and Dantus, placing Dantus’ liquid layer between a carboard plate and the carboard of the container would be obvious to one having ordinary skill in the art in order to distribute the external force among more than one area so the user can get an accurate sense of the affected area of the box receiving the force (¶ [0058]).

Regarding claim 5, Dixon discloses both the configuration of when the packaging cardboard comprises only one layer of the core paper, the at least one force detection member and the liquid layer is disposed between the one layer of the core paper and one of the surface paper and the backing paper (¶[0061]; “all or some of the components may be embedded within the material (e.g. cardboard) that makes up the structure of the container”).
Given that there are a limited number of placements/configurations for Dantus’ external force detection member and Dixon suggests the placement of sensing components embedded with the container cardboard, it would be obvious to try placing Dantus’ external force detection member between the surface paper and the backing paper of Dixon for the purpose of making the removal of the detector prior to tampering impossible. Courts have ruled choosing from a finite number of identified, predictable solutions, i.e. sensor placement, with a reasonable expectation of success is within the purview of one having ordinary skill in the art.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).
Dixon also discloses the configuration of when the packaging cardboard comprises multiple layers of the core paper, the multiple layers of the core paper are sequentially disposed between the surface paper and the backing paper, (see ¶ [0048], container is carboard, and ¶ [0058], cardboard plate disposed over the pressure sensor) and the at least one force detection member is disposed between the multiple layers of the core paper.  
Dantus teaches the liquid layer external force sensor.  
Given the combined teachings of Dixon and Dantus, placing Dantus’ liquid layer between a carboard plate and the carboard of the container would be obvious to one having ordinary skill in the art in order to distribute the external force among more than one area so the user can get an accurate sense of the affected area of the box receiving the force (¶ [0058]).

Regarding claim 21, Dixon and Dantus disclose all the limitations of claim 1 on which this claim depends. 
Dixon discloses at least one force detecting member further includes at least one pressure sensor (510A) that is disposed between the surface paper and the at least one layer of the core paper (¶ [0061]), and wherein the at least one pressure sensor (510A) is configured to measure the strength value of the external force when the packaging cardboard is subjected to the force (¶ [0071]).
Dixon’s force detecting member is for measuring the weight of the contents in the contains, i.e. internal force.  However, Dixon also suggests that the container can contain other types of sensors (¶ [0084]) and specifically suggests sensors for indicating tampering associated with the container (¶ [0036]).
Dantus teaches measuring an external force on a cardboard container (400) (¶ [0059]).
Given the combined teachings of Dixon and Dantus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a pressure sensor as taught by Dixon as an external force as taught by Dantus to measure weight of an external object, for examples a weight of a box resting on top of the container.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Dantus and Bahar (USPN 10,189,626).

Regarding claim 6, Dixon and Dantus disclose all the limitations of claim 3 on which this claim depends.
Dantus is silent to a lattice configuration.
In the same field of endeavor, Bahar teaches in at least figures 1 and 2 a liquid layer (108) for indicating an external force on a shipping package (102) (col. 6, line 31 through col. 7, line 20), the at least one liquid layer (108) includes a sealed bag that is composed of a plurality of sealing lattices (109), wherein each of the plurality of sealing lattices (109) includes liquid, and each of the plurality of sealing lattices (109) is separated from other ones of the plurality of sealing lattices (109) (see figure 2, col. 7, line 57 through col. 8, line 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to configure Dantus’ liquid layer as a plurality of sealing lattices as taught by Bahar for the purpose of indicating with precision the area where the external forces have occurred.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Dantus and Bonebrake (US 2014/0127475).

Regarding claim 7, Dixon and Dantus disclose all the limitations of claim 1 on which this claim depends.
Neither Dixon nor Dantus disclose the specific type of core paper corrugation.
However, Bonebrake teaches that  A corrugated paper, B corrugated paper, C corrugated paper, and E corrugated paper are all common types of core paper (¶ [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make  Dixon’s box with A, B, C, or E corrugated paper because it is the best material for shipping packages (¶ [0026]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Dantus and Wu et al. (USPN 5,575,418; “Wu”).

Regarding claim 8, Dixon and Dantus disclose all the limitations of claim 1 on which this claim depends.
Dixon and Dantus are silent to a protective film.
In the same field of endeavor, Wu teaches a packaging box wherein an inner side of the backing paper (6) is covered with a protective film (2) for separating the backing paper (6) and articles in the packaging box (col. 6, lines 30-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Wu’s protective film in Dixon’s modified box for the purpose of maintaining freshness when shipping perishable goods (col. 1, lines 10-17).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863